 In the Matter of AMERICAN WARMING &VENTILATING Co.andUNITEDCONSTRUCTION WORKERS LOCAL#353 (C. I.0.)Case No. R-3414.-Decided January 26, 1942Jurisdiction:air-handling devices manufacturing industry.Investigation and Certification of Representatives:existence of question: stip-ulation as to ; contract held no bar where in fact it has been applied only toemployees in a category expressly excluded from the unit found appropriate ;intervenor showing no interest in employees in appropriate unit, not toparticipate in election ; election necessary.Unit Appropriatefor Collective Bargaining:all production employees, includingso-called temporary production employees but excluding supervisory andclerical employees, temporary unskilled employees, and sheet metal workers.Mr. Richard C. Swander,for the Board.Mr. Frank E. Calkins, Mr. H. M. Bird,andMr. Fred D. Merry,of Toledo, Ohio, for the Company.Mr. Lowell, GoerlichandMr. Carl Schmidt,of Toledo, Ohio, forthe C. 1. O.Mr. William F. SturmandMr. Charles Stallman,of Toledo, Ohio,for the A. F. of L.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 23, 1941, United Construction Workers Local ,x$353(C. I. 0.), herein called the C. I. 0., filed with the Regional Directorfor the Eighth Region (Cleveland, Ohio) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of American Warming & Ventilating Co., Toledo,Ohio, herein called the Company, and requesting an investigationand certification of representatives purusant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On November- 28, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act auclArticle III, Section 3, of National Labor Relations Board Rules and88NLRB, No. 109.515 516 - DECISIONS Or NATIONAL LABOR RELATION BOARDRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate Bearing upon due notice.On December 13, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theC. I. 0., and upon Sheet Metal Workers' International Association,Local #6, affiliated with the American Federation of Labor, hereincalled the A. F. of L., a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to notice, ahearing was held on December 18, 1941, at Toledo, Ohio, before Ed-ward Grandison Smith, the Trial Examiner duly designated by theChief Trial Examiner.The Board, the Company, and the unionswere represented by counsel, and all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAmerican Warming & Ventilating Co. is engaged in the manufac-ture, sale, and distribution of air handling devices at Toledo, Ohio.The Company purchases annually raw materials, consisting of sheetmetal, steel, and iron, valued at $60,000, 99 percent of which comes toits plant from points within Ohio.The Company purchases annuallyaluminum, valued at $10,000, from The Sheet Aluminum Corpora-tion, Jackson, Michigan, and electric motors, valued at $5,000, fromThe Century Electric Company, St. Louis, Missouri.The Companypurchases controlling equipment from The Minneapolis-HoneywellCompany, Minneapolis, Minnesota.The Company distributes TheAmerican Heating Machine, made by The American Foundry & Fur-naceCompany, Bloomington, Illinois.The Company's entire output, valued at $120,000 annually, is atthe present time being sold to government agencies for use in nationaldefense.Practically all its products are shipped from its plant inToledo, Ohio, to points in Tennessee, Kentucky, and Pennsylvania.The Company admits that it is engaged in commerce within themeaningof the Act. AMERICAN WARMING ,& VENTILATING CO.II.THE ORGANIZATIONS INVOLVED517United ConstructionWorkersLocal #353 is a labor organizationaffiliated with the Congress of Industrial Organizations,admittingto membership employeesof the Company.Sheet MetalWorkers'International Association,Local#6, is alabor organizationaffiliated withthe American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn October 1941 the C. I. O. asked the Company to bargain with itfor the Company's production employees.The Company contendedthat a contract between the Company and the A. F. of L. preventedits bargaining with the C. 1. 0.The Company and the C. I. O. agreedto submit the issue to the Board, and the C. I. O. thereafter filed thepetition in this proceeding.At the hearing all parties stipulatedthat a question had arisen concerning the representation of the Com-pany's employees.The Company and other sheet metal contractors in Toledo, Ohio,aremembers of The Toledo Sheet Metal & Roofing Contractors'Association, Inc., herein called the Association.On April 30, 1941,the Association and the A. F. of L. entered into a preferential hiringcontract, terminating April 30, 1942.By its terms the contract coversall skilled labor engaged in all sheet metal work on #10 U. S.Standard Gauge or lighter weight, all warm-air furnace work, andallmetal roofing.A representative of the Company testified that atthe time the contract was signed, the Company understood that thecontract covered all its employees.At the hearing all parties stipu-lated that the contract between the A. F. of L. and the Associationcovered three sheet metal workers employed by the Company andno other employees of the Company.The record shows that theA. F. of L. has represented and bargained on behalf of the Com-pany's sheet metal workers only.The C. I. O. does not claim thesheetmetal workers in its alleged appropriate unit of productionemployees.Production employees of the Company other than sheetmetal workers have been bargaining with the Company individuallyand directly and not through any bargaining representative.Underthese circumstances, we find that the contract between the A. F. of L.and the Association does not constitute a bar to an investigation anddetermination of representatives for the purposes of collective bar-gaining with the Company.11Cf.Matter of Philadelphia Inquirer CompanyandNewspaperGuild of Philadelphia andCamden,31 N. L.R. B., No.7; Matter of Illinois Moulding CompanyandUnited Furnitureand Bedding Workers Union Local 18-B,of the United Furniture Workers of America,affiliatedwith the C I.0 , 35 N. L R B , No. 176 518DECISIONS OF NATIONALLABOR RELATIONS BOARDA statement of a Field Examiner introduced into evidence at thehearing indicates that the C. I. O. represents a substantial numberof employees in the appropriate unit.2We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties agree that production employees, excluding super-visory and clerical employees and unskilled temporary employees,'should be included in the appropriate unit.The partiesdisagreewith respect to certain so-called temporary employees and the sheetmetalworkers.Temporary employees.Before May 1, 1941, the Company employedthree sheet metal workers and about eight other non-supervisory pro-duction employees, who at that time represented the Company's nor-mal working force. In May 1941, and thereafter, the Companyobtained defense contracts and began to increase its production staffto fill such contracts.Between May 12 and October 1, 1941, the Com-pany added to its force 13 non-supervisory production employees, in-cluding welders, assemblymen, metal workers, and helpers.Between'The C. I. O. submitted 20 cards, dated in October 1941,of which 17bear names ofproduction employees in the shop division.There are about 28 employees in the appropriateunit.The A F of Lsubmitted no records to the Field Examiner,but its representative namedfour employees as A F. of L. members,claiming that all such employees were covered byits contract with the Association.At the hearing the parties stipulated,as noted above,that only the three sheet metalworkers were covered by the contract between the Company and the A. F of L. TheC I O. does not contest the claim of the A. F. of L. to represent them. At the hearing,the attorney for the A. F.of L. indicated that the shop foreman, whom all the partiesagreed to exclude from the bargaining unit as a supervisory employee,was also a memberof the A.F. of L The record does not disclose that the A.F. of L. has attempted toorganize the production employees of the Company other than the sheet metal workers.The C.I.0 contends that the A F. of L. has not disclosed a substantial interest amongemployees in the appropriate unit.For the reasons set forth above, we find merit in suchcontention.aAt thetime of the hearing, there were seven unskilled temporary employees who theparties agreed should be excluded under this category:R. E. Roughton, Robert Buch, FredHentges, Ernest Parker, Louis Birdsang,George Donald,and Asker Rease AMERICAN WARMING & VENTILATING CO.519October 1 and the date of the hearing, the Company hired four addi-tional non-supervisory production employees.All such ' employeeswere hired to perform work to be concluded by specific contracts.For this reason the Company called them "temporary" employeeswhen they were hired.The C. 1. 0. would include within the bargaining unit such so=calledtemporary production employees hired before October 1, 1941, theapproximate date of its request to bargain, and would exclude suchemployees hired thereafter.The A. F. of L. would exclude all so-called temporary employees.At the commencement of the hearing,the Company agreed with this contention of the A. F. of L.Duringthe course of the hearing, however, a representative of the Companytestified that with the entry of the United States into war theCompany expected to retain all such employees indefinitely to fillits government contracts and, further, that none of the so,-called tem-porary employees could at this time be considered more permanentthan others.The Company therefore modified its former conten-tion, and proposed that the unit should be restricted to its normalpeace-time staff of May 1, 1941, or, in the alternative and with greaterfairness, that it should include all production employees of the Com-pany at the time of the Board's decision in this proceeding. Sinceit clearly appears that, under present conditions, all such so-calledtemporary employees have reasonable expectation of future employ-ment with the Company, we shall include them within the bargainingunit.Sheet metal workers.The A. F. of L. and the Company wouldinclude the sheet metal workers in the bargaining unit.The C. I. O.would exclude them.The Company regularly employs three sheet metal workers, twoof whom under normal conditions perform their work entirely inthe shop.The third sheet metal worker normally spends a portionof his time in installation work outside the shop and the remainderof his time within the shop.All sheet metal workers are highlyskilled craftsmen who have served a period-of apprenticeship. -Someproducts made by the Company pass in their processing from thesheet metal workers to welders and other production employees.The parties agree, and so stipulated at the hearing, that the sheetmetal workers and only the sheet metal workers are covered by thecontract between the Association and the A. F. of L.None of theparties attacks the validity of this contract, nor does the A. F. of L.waive any right accruing under it.Although an industrial unit in-cluding the sheet metal workers would not be inappropriate for bar-gaining, we shall, under the present circumstances, and for the rea- 520DECISIONS OF NATIONAL LABOR RELATION'S BOARDsons set forth above, exclude the sheet metal workers from the bar-gaining unit.4We find that all production employees of the Company, includingthe so-called temporary production employees, but excluding super-visory and clerical employees, temporary unskilled employees, andsheet metal workers, constitute a unit appropriate for the purposesof collective bargaining.We further find that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise will effec-tuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by, and we shall accordingly direct, an election by secretballot.Since the record does not disclose that the A. F. of L. repre-sents any employees in the unit which we have found appropriate inSection V above, we shall make no provision for the participation ofthe A. F. of L. in such election.Those eligible to vote in the election shall be employees in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of our Direction of Election, subject to thelimitationsand additions set forth therein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Warming & Ventilating Co.,Toledo, Ohio, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All production employees of American Warming & VentilatingCo., Toledo, Ohio, including so-called temporary production employees,but excluding supervisory and clerical employees, temporary un-skilled employees, and sheet metal workers, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,* Cf.Matter of Merchants&Miners Transportation CoandNational Organization Mas-ters,Mates & Pilots ofAneerica,Local##9, 37 N L R B. 1165 AMERICAN WARMING & VENTILATINGCo.521and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith American Warming & Ventilating Co., Toledo, Ohio, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,tinder the direction and supervision of the Regional Director for theEighth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all production employees of the Companywho were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including so-called temporaryproduction employees and employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding clerical and supervisory employees, temporary un-skilled employees, sheet metal workers, and employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by United Construction Workers Local #353(C. I. 0.), for the purposes of collective bargaining.